DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/21 and 02/01/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9 recites language referencing a “cut trigger” that is not shown or defined in applicant’s specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 5, 8-11, 14-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windgassen (US 20140135805 A1)   
Regarding claim 1, Windgassen discloses: A forceps (2, see Fig. 2A) comprising: a housing (52, see Fig. 2A); a first body (rotation mechanism 80, comprising: A return mechanism 86, a stopping device 88, a rotation wheel 82, a spool control block 62, and anchor control block 63, see Paragraph 50) having a passageway extending through the first body (see Fig. 2A showing 62 having a central channel); a drive shaft (Stylet 10, see Fig. 1) extending through the passageway and connected to the first body (see Paragraph 50 mentioning how stylet 10 inserts through rotation mechanism, helping to form stylet sub-assembly comprising a connection of all pieces thereof), wherein the first body and the drive shaft are slidable with respect to the housing (see Figs. 4A and 4B showing spool control block 62 moving distally when actuated by clamp lever 66, see Paragraph 35 mentioning how spool control block may be actuated) to drive jaws located at a distal portion of the drive shaft between an open position and a closed position (see Paragraph 35 mentioning how spool control block connects to jaw support rod via control anchor block which may cause jaws to open or close); and a second body (shuttle 72, see Fig. 4A) having a second passageway extending through the second body (socket 74, see Fig. 2A, taken to mean there is at least a partial central passageway through shuttle 72), wherein the drive shaft extends through the second passageway (see Fig. 4A showing shuttle 72 proximal to spool control block and around blade support rod 34, seen as part of Stylet 10, see Paragraph 50), wherein the second body is configured to be guided by the drive shaft (see Fig. 4A showing shuttle 72 proximal to spool control block and around blade support rod 34, seen as part of Stylet 10, see Paragraph 50, seen to be guided by the movement of stylet 10 via movement of spool control block 62, see Paragraph 35 mention how movement of spool control block actuates jaw members), and wherein the second body is slidable relative to the first body and the drive shaft (see Figs. 4B and 4C showing movement of shuttle 72 upon activation of cut trigger 67, independent of  rotation mechanism 80 as rotation mechanism remained compressed in both figures) to displace a blade shaft between a retracted position and an extended position (see Figs. 4B showing a first position with unactuated shuttle, and Fig. 4C showing a second position and actuated shuttle, as blades support member 34 is attached to shuttle 72, axial movement of shuttle 72 is seen to either retract or extend blade support member 34)
Regarding claim 2, Windgassen discloses the invention of claim 1, Windgassen further discloses a biasing element mounted between the first body and the second body (bias device 75, see Fig. 2A, seen placed between shuttle and rotation mechanism, see Fig. 2C)
Regarding claim 3, Windgassen discloses the invention of claim 2, Windgassen further discloses wherein the biasing element is a blade return spring including a helical spring located around the drive shaft (see Fig. 2C, see Paragraph 51 mentioning how bias device interacts with cut trigger, seen to compress bias device 75 while moving shuttle 72 distally, see Fig. 4A showing the mentioned interaction)
Regarding claim 5, Windgassen discloses the invention of claim 1, Windgassen further discloses a cross pin connected to the second body and the blade shaft (travel pin 76, see Fig. 4A, seen to insert into shuttle 72, connected to blade support rod 34 via bearing 64)
Regarding claim 8, Windgassen discloses the invention of claim 1, Windgassen further discloses wherein the second body includes an axisymmetric spool (shuttle 72, spec designates second body and spool being the same item (2270)) that fits into a yoke (formed by arm 69 that prevents moveable degrees of freedom of shuttle 72) on an end of a trigger (see Fig. 4B), wherein the second body is rotatable relative to the yoke (as axis was not defined, shuttle 72 is able to rotate about cross sectional axis passing through stylet 10, whereas arm 69 cannot rotate about said axis, see Fig. 4A below)

    PNG
    media_image1.png
    501
    449
    media_image1.png
    Greyscale

Fig. 4A
Regarding claim 9 (see specification objection above), Windgassen discloses A forceps (2, see Fig. 2A) comprising: a housing (52, see Fig. 2A) including a fixed handle (see Fig. 1 Below); a movable handle (Clamp Lever 66, see Fig. 1) connected to the housing (see Fig. 1); a shaft (Stylet 10, see Fig. 1) extending through and distally beyond the housing (see Fig. 2C showing stylet 10 housed proximally within housing 52, and Fig. 1 showing stylet 10 extending distally beyond housing 52); jaws (22, see Fig. 1B) at a distal end of the shaft (it is understood that jaw members are attached at the distal end of the device to allow for grasping of tissue); a slider (spool control block 62, see Fig. 4B) positioned around the shaft (see Paragraph 51 mentioning how stylet 10 is inserted through spool control block 62) and configured to be movable with the shaft (see Figs. 4A and 4B showing spool control block 62 moving distally when actuated by clamp lever 66, see Paragraph 35 mentioning how spool control block may be actuated) to drive the jaws between open and closed positions (see Paragraph 35 mentioning how spool control block connects to jaw support rod via control anchor block which may cause jaws to open or close); a spool (shuttle 72, see Fig. 4A) positioned around the shaft proximal to the slider (see Fig. 4A showing shuttle 72 proximal to spool control block and around blade support rod 34, seen as part of Stylet 10, see Paragraph 50), the spool configured to be movable with respect to the shaft (see Figs. 4B and 4C showing shuttle 72 capable of moving axially along the shaft via actuation of cut trigger 67, see Paragraph 51 mention how cut trigger is attached to shuttle 72, see Paragraph 56 mentioning how this movement is caused by cut trigger 67); a blade connected to the spool (see Paragraph 56 mention how blade support rod, housing a blade at the distal end is housed within shuttle 72 via bearing 64); a trigger return spring (bias device 75, see Fig. 4C) positioned on the shaft between the spool and the slider (see Fig. 4C showing bias device 75 between shuttle 72 and spool control block); and a cut trigger (cut trigger 67, see Fig. 4C) so that when the cut trigger is moved from a first position to a second position, the cut trigger moves the spool in a distal direction to move the blade distally (see Figs. 4B showing a first position with unactuated shuttle, and Fig. 4C showing a second position and actuated shuttle) and compress the trigger return spring (see Figs. 4B and 4C showing bias device compressing and extending with movement of cut trigger 67), and when the cut trigger is released, the trigger return spring expands to drive the spool proximally to move the blade proximally and return the cut trigger to the first position (see Figs. 4B and 4C showing bias device compressing and extending with movement of cut trigger 67)

    PNG
    media_image2.png
    454
    434
    media_image2.png
    Greyscale

Fig. 1 
	Regarding claim 10, Windgassen discloses the invention of claim 9, Windgassen further discloses wherein a proximal end of the cut trigger is connected to the spool (see Fig. 4A, proximal end of cut trigger is secured to shuttle 72 via travel pin 76)
	Regarding claim 11, Windgassen discloses the invention of claim 9, Windgassen further discloses a blade pin (bearing 64) extending through the spool and the blade to connect the spool to the blade (see Paragraph 50 mentioning bearing fitting and Fig. 2B showing blade support member 34 fit within socket 74 and secured via bearing 64) 
	Regarding claim 14, Windagassen discloses the invention of claim 9, Windgassen further discloses wherein the blade extends through the shaft (see Fig. 2A showing components of stylet 10. It is understood that blade support rod 34 is housed within overmolding portion 13, see Paragraph 50)
	Regarding claim 15, Windgassen discloses the invention of claim 9, Windgassen further discloses wherein the slider is coupled to the movable handle so that movement of the movable handle causes movement of the slider (see Figs. 4A and 4B showing movement of spool control block 64 with movement of handle 66)
	Regarding claim 16, Windgassen discloses the invention of claim 9, Windgassen further discloses wherein a distal end of the spool is a proximal spring seat for the trigger return spring and a proximal end of the slider is a distal spring seat for the trigger return spring (see Fig. 4A showing spool control block acting as a distal seat for bias device 75 in that bias device 75 cannot exceed past spool control block, and shuttle 72 is seen as a proximal seat for bias device 75, preventing further proximal movement of bias device 75 in the same way slider in applicant’s drawings is not seen to be in direct contact with trigger return spring)
Regarding claim 17, Windgassen discloses A forceps (2, see Fig. 2A) comprising: a handpiece (50, see Fig. 2A) including a drive body (spool control block 62, see Fig. 2A) configured to actuate an end effector (see Paragraph 35 mentioning spool control block connects to jaw support rod via control anchor block which may cause jaws to open or close), the end effector including: a pair of jaws (jaws 22, see Fig. 1B – it is understood that jaws are placed at the distal end of the device) actuatable by the drive body (see Paragraph 35 mentioning spool control block connects to jaw support rod via control anchor block which may cause jaws to open or close); and a blade assembly (blade 32 and blade support rod 34 are seen to make up blade assembly, see Paragraph 50) extendable between the pair of jaws (it is understood that blade 32 extends through jaws 22 as noted in Fig. 2A showing blade 32 between jaw members 22); a drive shaft (stylet 10, see Fig. 1) extending along a longitudinal axis between the handpiece and the end effector (see Fig. 1 showing stylet 10 extending axially from housing to end effector), the drive shaft driveable by the drive body (see Fig. 2B showing how stylet 10 engages with spool control block 62, AND see Figs. 4A and 4B showing spool control block 62 moving distally when actuated by clamp lever 66, see Paragraph 35 mentioning how spool control block may be actuated) wherein the blade assembly is rotationally constrained to the drive shaft at a location along the longitudinal axis that is proximal of the jaws and proximal of the drive body (blade assembly Is seen to be constrained along the longitudinal axis is it fits within shuttle 72 via bearing 64 (see Paragraph 56) which is seen to only permit movement along the longitudinal axis of the device) 
Regarding claim 19, Windgassen discloses the invention of claim 17, Windgassen further discloses a second body (shuttle 72, see Fig. 4A) and a cross pin connected to the second body and the blade shaft (travel pin 76, see Fig. 4A, seen to insert into shuttle 72, connected to blade support rod 34 via bearing 64)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 12, 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Windgassen (US 20140135805 A1) in view of O’Neill (US 20160045254 A1).
Regarding claim 4, Windgassen discloses all limitations of the invention of claim 1. 
	However, Windgassen fails to disclose a stabilizing flange fixed with respect to the housing, wherein the stabilizing flange is located proximal to the second body, wherein the drive shaft extends through the stabilizing flange.
	However, in the same field of endeavor, namely surgical grasping devices, O’Neill discloses a stabilizing flange (proximal lock collar 115, see Fig. 9) fixed with respect to the housing (see Figs. 11A-11B, showing proximal lock collar locked in position while spring 189 compresses and extends, see Paragraph 58), wherein the stabilizing flange is located proximal to the second body (see Fig. 11B showing proximal lock collar positioned proximal to body (mandrel 169)), wherein the drive shaft extends through the stabilizing flange (see Fig. 9 showing inner shaft member 180 extends through proximal lock collar) to allow spring 189 to compress against and allow the outer shaft to slide proximally (see Paragraph 66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of the device Windgassen to have included the proximal lock collar of O’Neill to, in this case, allow biasing device 75 of Windgassen to compress against and allow shuttle 72 holding blade support rod 34 to slide proximally (see O’Neill Paragraph 66).
	Regarding claim 6, Windgassen discloses all limitations of the invention of claim 1.
However, Windgassen fails to disclose wherein the blade shaft includes an aperture that engages the cross pin such that a rotation of the first body and the drive shaft results in a rotation of the second body and the blade shaft.
However, in the same field of endeavor, namely surgical grasping devices, O’Neill discloses a blade shaft (blade 102, see Fig. 3) including an aperture (bore 108, see Fig. 3) that engages the cross pin (engages dowel pin 193) such that a rotation of the first body and the drive shaft results in a rotation of the second body and the blade shaft. This allowed the knife to be coupled with the trigger and allow the knife to reciprocate within outer housing, see Paragraph 52.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the blade support rod 34 of Windgassen to have included the bore 108 from O’Neill to, in this case, couple knife support rod 34 seen as one piece including distally placed blade 32 directly to travel pin 76 (see Paragraph 51) to allow the blade to reciprocate within the hollow tube 12.
Regarding claim 7, Windgassen discloses all limitations of the invention of claim 5
However, Windgassen fails to disclose discloses wherein the drive shaft includes an elongate aperture extending through the drive shaft and parallel to a longitudinal axis of the drive shaft.
However, in the same field of endeavor, namely surgical grasping devices, O’Neill discloses the drive shaft (outer shaft member 160, see Fig. 3) includes an elongate aperture (slots 168a, 168b, see Fig. 3) extending through the drive shaft and parallel to a longitudinal axis of the drive shaft (see Fig. 3, openings 168, 168b are seen to be parallel along the axis of the drive shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet of Windgassen to have included the knife slots of O’Neill to ensure the longitudinal motion of the outer shaft is unimpeded by the dowel pin, see Paragraph 62)
	Regarding claim 12, Windgassen discloses all limitations of the invention of claim 11. 
	However, Windgassen fails to disclose wherein the blade pin extends through horizontal slots in the shaft to rotationally lock the shaft to the blade.
	However, in the same field of endeavor, namely surgical grasping devices, O’Neill discloses wherein the blade pin extends through horizontal slots (slots 168a, 168b, see Fig. 3) in the shaft (outer shaft member 160, see Fig. 3) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the stylet of Windgassen to have included the horizontal slots from O’Neill to allow longitudinal translation of a dowel pin through the outer shaft member (see Paragraph 49). The configuration of the dowel pin extending through the slot would result in rotationally locking the knife to the shaft.
	Regarding claim 13, the combination of Windgassen and O’Neill disclose the invention above.
Windgassen fails to disclose wherein the housing has a flange through which a proximal end of the shaft extends
However, O’Neill further discloses a flange (proximal lock collar 115, see Fig. 9) within the housing, wherein the drive shaft extends through the stabilizing flange (see Fig. 9 showing inner shaft member 180 extends through proximal lock collar) to allow spring 189 to compress against and allow the outer shaft to slide proximally (see Paragraph 66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of the device Windgassen to have included the proximal lock collar of O’Neill to, this case, allow biasing device 75 of Windgassen to compress against and allow shuttle 72 holding blade support rod 34 to slide proximally (see O’Neill Paragraph 66).
	Regarding claim 18, Windgassen discloses all limitations of the invention of claim 17.
	However, Windgassen fails to disclose a stabilizing flange fixed with respect to the handpiece, wherein the stabilizing flange is located proximal to the drive body, wherein the drive shaft extends through the stabilizing flange.
However, in the same field of endeavor, namely surgical grasping devices, O’Neill discloses a stabilizing flange (proximal lock collar 115, see Fig. 9) fixed with respect to the housing (see Figs. 11A-11B, showing proximal lock collar locked in position while spring 189 compresses and extends, see Paragraph 58), wherein the stabilizing flange is located proximal to the drive body (see Fig. 11B showing proximal lock collar positioned proximal to body (knife collar 110)), wherein the drive shaft extends through the stabilizing flange (see Fig. 9 showing inner shaft member 180 extends through proximal lock collar) in order to allow spring 189 to compress against and allow the outer shaft to slide proximally (see Paragraph 66)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of the device Windgassen to have included the proximal lock collar of O’Neill to, this case, allow biasing device 75 of Windgassen to compress against and allow shuttle 72 holding blade support rod 34 to slide proximally (see O’Neill Paragraph 66).
Regarding claim 20, Windgassen discloses all limitations of the invention of claim 19.
However, Windgassen fails to disclose a stabilizing flange fixed with respect to the handpiece, wherein the stabilizing flange is located proximal to the second body, wherein the drive shaft extends through the stabilizing flange.
However, Windgassen fails to disclose a stabilizing flange fixed with respect to the handpiece, wherein the stabilizing flange is located proximal to the drive body, wherein the drive shaft extends through the stabilizing flange.
However, in the same field of endeavor, namely surgical grasping devices, O’Neill discloses a stabilizing flange (proximal lock collar 115, see Fig. 9) fixed with respect to the housing (see Figs. 11A-11B, showing proximal lock collar locked in position while spring 189 compresses and extends, see Paragraph 58), wherein the stabilizing flange is located proximal to the drive body (see Fig. 11B showing proximal lock collar positioned proximal to an additional body (mandrel 169)), wherein the drive shaft extends through the stabilizing flange (see Fig. 9 showing inner shaft member 180 extends through proximal lock collar) in order to allow spring 189 to compress against and allow the outer shaft to slide proximally (see Paragraph 66)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of the device Windgassen to have included the proximal lock collar of O’Neill to, this case, allow biasing device 75 of Windgassen to compress against and allow shuttle 72 holding blade support rod 34 to slide proximally (see O’Neill Paragraph 66).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2015/0305803 A1 to
Larson, US 2012/0310240 A1 to Olson, and US 2017/0245921 A1 to Joseph all disclose surgical grasping devices.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771